Third District Court of Appeal
                               State of Florida

                        Opinion filed August 24, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1327
                       Lower Tribunal No. 19-28545
                          ________________

                         Marlon Zamora, et al.,
                                 Appellants,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, Lourdes
Simon, Judge.

     Shield Law Group of Florida, LLC, and Jamie Alvarez, Clement Dean,
and Jesse Peterson (Davie), for appellants.

      Williams, Leininger & Cosby, PA, and Carri S. Leininger and Maureen
Martinez (N. Palm Beach), for appellee.


Before FERNANDEZ, C.J., and LOGUE and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.